Citation Nr: 0209703	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  99-19 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA)  Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to secondary service connection for left AKA 
(above-knee-amputation).


REPRESENTATION

Appellant represented by:	Peter J. Pietrandrea, attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from January 1942 to December 
1945.

This appeal came to the Board of Veterans' Appeals (Board) 
from a May 1999 RO rating decision that denied secondary 
service connection for left AKA.  In June 2001, the Board 
remanded the case to the RO for additional development.


FINDING OF FACT

A left AKA many years after service is not causally related 
to a service-connected disability.


CONCLUSION OF LAW

Left AKA is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. §§ 3.303, 3.310 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claim for secondary service connection for left 
AKA, and that the requirements of the VCAA have in effect 
been satisfied.

The veteran has been provided with a VA examination to 
determine the nature and extent of the veteran's left AKA and 
to obtain an opinion as to the cause of that condition.  He 
and his attorney have been provided with a statement of the 
case and supplemental statement of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  There is no 
identified evidence that has not been accounted for and the 
veteran's attorney has been given the opportunity to submit 
written argument.  In an October 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his claim 
and offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the veteran needed 
to submit and what evidence VA would try to obtain.

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim as required by the VCAA or to give his attorney 
another opportunity to present additional evidence and/or 
argument.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this 
case, the extensive record on appeal demonstrates the 
futility of any further evidentiary development and that 
there is no reasonable possibility that further assistance 
would aid him in substantiating his claim.  Hence, no further 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).

A.  Factual Background

The veteran had active service from January 1942 to December 
1945.

Service medical records show that the veteran was treated 
primarily for right knee problems.  A report of treatment in 
April 1943 notes that he had twisted his left knee playing 
baseball and that he underwent excision of medial meniscus.  
The report of the veteran's medical examination in December 
1945 for separation from service does not show the presence 
of residuals of left knee surgery.  His blood pressure at 
that examination was 128/82, and 124/80 three minutes after 
exercise.

A March 1946 RO rating decision granted service connection 
for residuals of a right knee injury.  A 10 percent 
evaluation was assigned for those residuals, effective from 
December 1945.  The 10 percent evaluation has remained 
unchanged since then and service connection has not been 
granted for any other disorder.

The veteran underwent a VA medical examination in April 1948.  
He had scars on both knees and gave a history of a right knee 
injury in service that required surgery.  There was a scar on 
the left knee at the site of cartilage operation.  There was 
no swelling of the scar and it was not tender.  He was 
recommended for an orthopedic consultation.  On orthopedic 
consultation, there was a well healed surgical scar along the 
medial aspect of the right knee joint.  There was no 
tenderness, no swelling, no limitation of motion, and no 
demonstrable deformity.  The diagnosis was mild post 
operative residuals of cartilage removal of the right knee.

A VA summary shows that the veteran was hospitalized in April 
1960.  His blood pressure was 166/100.  The diagnoses were 
hypertensive cardiovascular disease, and rule out peptic 
ulcer.

VA and private medical records show that the veteran was 
treated and evaluated for various conditions in the 1980's 
and 1990's.  The more salient medical reports related to the 
claim for secondary service connection for left AKA are 
discussed below.

A private medical report shows that the veteran underwent 
anterior discectomy and anterior cervical fusion of C4-5 
using bank bone.  The diagnosis was cervical spondylosis with 
degenerative herniated disc at C4-5.

A private medical report reveals that a biopsy was taken of 
the veteran's right temporal artery while he was hospitalized 
in September 1983.  The discharge diagnoses were temporal 
arteritis and brachial plexitis.

A private medical report shows that the veteran underwent 
incision and infected left femoral popliteal Gore-Tex graft 
in November 1992.  It was noted that 10 years ago he had a 
left femoral popliteal Gore-Tex graft placed that 
subsequently went down, and that approximately 2 years ago, 
he received an AKA.  The postoperative diagnosis was infected 
left femoral popliteal Gore-Tex graft.

The veteran underwent a VA medical examination in April 1999.  
The diagnoses were left AKA and minimal left hip degenerative 
joint disease.  The examiner noted that the veteran's medical 
history indicated that he had his left lower extremity 
amputated secondary to arterial occlusive disease that his 
previous meniscal injury and subsequent meniscectomy wouldn't 
have an effect on.

The veteran testified before the undersigned at a video 
conference in March 2001.  His testimony was to the effect 
that he had left knee surgery in service and an arterial 
block in his left leg in the 1980's that required 2 
amputations of his left lower extremity.  The first 
amputation had been below the knee and the second was above 
the knee.  His testimony was to the effect that his left AKA 
was related to residuals of a knee injury in service.

B.  Legal Analysis

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

Secondary service connection may be granted for disability 
that is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2000).  
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, the Court) has held that when aggravation of a 
non-service-connected disability is proximately due to or the 
result of a service connected condition, such disability 
shall be compensated for the degree of disability (but only 
that degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).  

Statements and testimony of the veteran are to the effect 
that he sustained a left knee injury in service and that his 
left AKA is related to residuals of a knee injury in service.  
This evidence is somewhat corroborated by the service medical 
records that indicate he underwent left knee surgery.  Those 
records, however, are unclear as to whether or not the 
veteran underwent left or right knee surgery in April 1943.  
Assuming that he underwent left knee surgery at that time, 
there were no residuals of that surgery noted at his medical 
examination for separation from service and the only residual 
found at his VA medical examination in April 1948 was an 
asymptomatic scar.  

The post-service-medical records indicate that the veteran 
underwent left AKA many years after separation from service 
and do not link this condition to any knee injury in service.  
The examiner who conducted the April 1999 VA medical 
examination opined that the veteran's left AKA was secondary 
to arterial occlusive disease that his previous knee problems 
would have had no effect on.  There is no medical evidence in 
the record to refute that opinion or that relates the 
veteran's arterial occlusive disease to an incident of 
service.

After consideration of all the evidence, the Board finds that 
the preponderance of it is against the claim for secondary 
service connection for left AKA.  Hence, the claim is denied.

The veteran's statements and testimony to the effect that his 
left AKA is related to a knee injury in service are not 
competent evidence because the record does not show that he 
has the education, training or experience to make medical 
statements, diagnoses or opinions.  66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified at 38 C.F.R. § 3.159(a)(1)); 
Espiritu v. Derwinski, 2 Vet. App. 491 (1992).

The benefit of the doubt doctrine is not for application with 
regard to the claim for secondary service connection for left 
AKA because the preponderance of the evidence is against the 
claim.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 
2001).




ORDER

Secondary service connection for left AKA is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

